Citation Nr: 0316903	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
postoperative residuals of a hemorrhoidectomy.

2.  Entitlement to a compensable disability rating for anal 
stricture.

3.  Entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter
REMAND

The veteran had active duty from November 1950 to September 
1952.  He was awarded the Combat Infantryman Badge for his 
valor during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

These claims were previously before the Board in August 1998, 
when they were remanded for further evidentiary development, 
to include obtaining VA treatment records, private treatment 
records, and providing the veteran with a contemporaneous VA 
examination relevant to his service-connected disabilities.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In October 2001, the RO granted the veteran's claim for VA 
pension benefits.  

Review of the claims file reveals that pursuant to the 
Board's August 1998 remand, the RO obtained treatment reports 
from the San Juan VA Medical Center, dated between 1991 and 
1994.  No later VA treatment reports were obtained for 
inclusion in the claims file.  Because the veteran's claim 
for compensable ratings for his service-connected 
disabilities was not received until June 1996, treatment 
records reflecting his condition between June 1996 and the 
present are more likely to be relevant to the adjudication of 
his claims.  

The RO also asked the veteran to identify all private medical 
treatment he has received for the disabilities at issue.  The 
veteran did so, providing the VA with a signed release form 
and the physician's name and address.  It does not appear, 
however, that the RO then requested the veteran's records 
from the physician.  

To correct these deficiencies in the evidentiary record, 
another remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include providing the veteran with a 
notification letter informing him of his 
responsibilities vs. those of the VA in 
the development of evidence to support his 
claims.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's 
treatment reports from June 1996 until the 
present from the San Juan VA Medical 
Center for inclusion in the claims file.

3.  The RO should contact the physician 
(Dr. J. C. C.) identified by the veteran 
as having treated him for the disabilities 
at issue and request copies of his 
treatment records for inclusion in the 
claims file.  Copies of all correspondence 
with Dr. J. C. C. should be included in 
the claims file to facilitate future 
review.

4.  IF the medical records received 
pursuant to the above requests contain any 
information which warrant the scheduling 
of another VA compensation examination or 
if any other indication that the veteran's 
service-connected disabilities have 
worsened is received, the RO should 
provide the veteran with another VA 
compensation examination.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





